DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 6, 2019.  Claims 1 – 10 are pending and examined below.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
		Species I is directed to Figure 3; and 
		Species II is directed to Figure 4.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claim(s).The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with William J. Klein on February 25, 2021 a provisional election was made with traverse to prosecute the invention of Species I, claims 1 - 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “public transportation means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 6 and 7, the term “it” is considered ambiguous for failing to clearly 
set forth the metes and bounds of the invention.  Clarification is required.  
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0225217 A1 to Tsukada (herein after "Tsukada publication”).
As to claim 9,
the Tsukada publication discloses a driving assistance system for a motor vehicle (10)(see Abstract), comprising: 
a driver interface (60) configured to output at least one driving 3control takeover request (H/O request) to a driver when at least one driving control takeover condition is met (see ¶37 and ¶48; see also ¶91 - ¶96), which driving control takeover condition brings about deactivation of the driving assistance system when driving control is taken over by the driver (see ¶46; see also ¶91 - ¶96); and 
a route planning device (36, 62) configured to replan an original route with an original destination (see ¶78 and ¶92 - ¶94), when the driving control is not taken over by the driver, to a stopping point which can be approached in an automated manner, wherein the stopping point constitutes, in the context of the present position of the motor vehicle with respect to the original destination, an optimum stopping point which is determined according to at least one criterion (see ¶78 - ¶81; see also ¶91 - ¶96).

As to claim 1,
claim 1 is directed to a method but requires the same scope of limitation as claim 9.  Therefore, claim 1 is rejected for the same reasons as claim 9, as discussed herein above.

As to claim 2,
the Tsukada publication is considered to disclose the limitation of replanning of the original route being carried out in such a way that the optimum stopping point has a shortest or fastest route to the original destination which cannot be traveled along in an automated fashion.  (See also ¶91 - ¶96).

	As to claim 8,
	the Tsukada publication is considered to disclose the limitation of bringing about automated parking of the vehicle at the optimum stopping point. (See ¶93, where “the vehicle 10 can be stopped promptly even if the driver does not take over the driving.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over the Tsukada publication in view of U.S. Patent Application Publication No. 2020/0242929 A1 to Sailer et al. (herein after "Sailer et al. publication").
As to claim 3,
the Tsukada publication discloses the invention substantially as claimed, except for
 replanning the original route being carried out in such a way that the optimum stopping point has a shortest or fastest route to a stop for public transportation means.
Rerouting a child vehicle to associate/connect with a parent vehicle is old and well known, as demonstrated by the Sailer et al. publication who discloses proximate vehicle 214 joining modular vehicle 200 in the member portion 204 as a child vehicle.  (See ¶46.)  According to the Sailer et al. publication, “the logistical module 116 may update the planned path based on a detour to join with the proximate vehicle 214.” (See ¶58.)  Such disclosure suggests replanning the original route in such a way that the optimum stopping point has a shortest or fastest route to a stop for public transportation means.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Tsukada publication to replan the original route such that the optimum stopping point has a shortest or fastest route to a stop for public transportation means, as suggested by the Sailer et al. publication, in order to facilitate reaching the destination.

As to claim 4,
the Tsukada publication, as modified by the Sailer et al. publication, is considered to disclose the stop for public transportation means being located in such way that the original destination can be reached with the public transportation means in the shortest time.

As to claim 5,
the Tsukada publication is considered to disclose the limitation of replanning the original route when the takeover of driving control by the driver does not occur after a minimum number of driving control takeover requests.  (See Figs. 2, 12 and 13; see also ¶51 – ¶71, ¶82 - ¶87 and ¶91 - ¶96).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Tsukada publication in view of the Sailer et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0300007 A1 to Hilligardt et al. (herein after "Hilligardt et al. publication").
As to claims 6 and 7,
the modified Tsukada publication discloses the invention substantially as claimed, except for
determining whether the driver's health is impaired; and when it has been determined that the driver's health is impaired: replanning of the original route is carried out in such a way that the optimum stopping point has a shortest or fastest route to a facility for emergency medical treatment.
Determining, in fact, that a driver's health is impaired and, as a result, rerouting the vehicle to a facility for emergency medical treatment is old and well known, as demonstrated by the Hilligardt et al. publication who discloses “that operation 810 [may detect that] the driver has not taken control of the vehicle 100 subsequent to the request to do so, the one or more factors may include weather, traffic, distance to a stop location, a sensed and/or received condition of the driver or other passengers, etc. For example, if the vehicle 100 detects a medical emergency for the driver, the likelihood may be determined based on the vehicle's 100 estimated ability to navigate to a nearby hospital or similar treatment location within a desired amount of time of the detection so that the driver can receive appropriate medical care.”

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667